 Case: 4:16-cv-00905-JAR Doc. #: 149 Filed: 09/27/19 Page: 1 of 3 PageID #: 2643



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

PANKAJ KUMAR and IVAN CRADDOCK,                       )
                                                      )
               Plaintiffs,                            )      Case No. 4:16-CV-00905-JAR
                                                      )
       v.                                             )
                                                      )
TECH MAHINDRA (AMERICAS), INC.,                       )
                                                      )
               Defendant.                             )

                            JOINT MOTION FOR APPROVAL OF
                         FLSA COLLECTIVE ACTION SETTLEMENT

         COME NOW Plaintiffs Pankaj Kumar and Ivan Craddock (“Named Plaintiffs”), on behalf

 of themselves and the Collective Action Members (as defined in the attached memorandum in

 support of this motion), and Defendant Tech Mahindra (Americas), Inc. (“Defendant”), by and

 through their respective counsel, and respectfully move this Court to approve their FLSA

 collective action settlement, which is memorialized in a settlement agreement attached hereto as

 Exhibit 1, and to recertify, for settlement purposes only, an FLSA collective action including only

 Named Plaintiffs and the Collective Action Members.

         The parties’ Memorandum in Support of this Motion is filed contemporaneously herewith

 and is incorporated by reference.

       WHEREFORE, Named Plaintiffs and Defendant respectfully request that the Court find that

the proposed settlement is fair and reasonable, that accordingly the Court approve the proposed

settlement, that the Court approve Plaintiffs’ request for attorneys’ fees, costs, and service

payments to the Named Plaintiffs, that the Court certify an FLSA collective action comprised of

Named Plaintiffs and the Collective Action Members (as defined) for settlement purposes only, and

that the Court grant the parties such other and further relief as the Court deems just and proper.


                                                  1
 Case: 4:16-cv-00905-JAR Doc. #: 149 Filed: 09/27/19 Page: 2 of 3 PageID #: 2644



Respectfully submitted,


Dated: September 27, 2019

 NICHOLS KASTER, PLLP                           ARMSTRONG TEASDALE LLP

 By:     /s/ Rachhana T. Srey                   By:     /s/ Jeremy M. Brenner
       Rachhana T. Srey                               Robert A. Kaiser #31410MO
       Pro Hac Vice                                   Jeremy M. Brenner #63727MO
       Caroline E. Bressman                           Ida S. Shafaie #66220MO
       Pro Hac Vice                                   7700 Forsyth Blvd., Suite 1800
       NICHOLS KASTER, PLLP                           St. Louis, Missouri 63105
       80 South Eighth Street, Suite 4600             314.621.5070
       Minneapolis, MN 55402                          314.621.5065 (facsimile)
       612.256.3200                                   rkaiser@armstrongteasdale.com
       612.215.6780 (facsimile)                       jbrenner@armstrongteasdale.com
       srey@nka.com                                   ishafaie@armstrongteasdale.com
       cbressman@nka.com
                                            ATTORNEYS FOR DEFENDANT
 SEDEY HARPER WESTHOFF, P.C.                TECH MAHINDRA (AMERICAS), INC.

       Benjamin F. Westhoff #53047MO
       2711 Clifton Avenue
       St. Louis, Missouri 63139
       314.773.3566
       314.773.3615 (facsimile)
       bwesthoff@sedeyharper.com

ATTORNEYS FOR NAMED PLAINTIFFS
AND   THE  COLLECTIVE  ACTION
MEMBERS




                                            2
 Case: 4:16-cv-00905-JAR Doc. #: 149 Filed: 09/27/19 Page: 3 of 3 PageID #: 2645



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Joint Motion for Approval of FLSA Collective Action

Settlement and all supporting documents were filed electronically on September 27, 2019, pursuant

to the service requirements of CM/ECF for the Eastern District of Missouri, which will notify all

counsel of record.

       I further certify that all supporting documents which were filed under seal in conjunction

with the Joint Motion were served via E-mail to the following:

     Robert A. Kaiser
     Jeremy M. Brenner
     Ida S. Shafaie
     7700 Forsyth Blvd., Suite 1800
     St. Louis, Missouri 63105
     314.621.5070
     314.621.5065 (facsimile)
     rkaiser@armstrongteasdale.com
     jbrenner@armstrongteasdale.com
     ishafaie@armstrongteasdale.com


                                                    /s/Rachhana T. Srey
                                                    Rachhana T. Srey




                                                3
